PER CURIAM.
This cause comes before us as a Petition for Writ of Habeas Corpus. Petitioner is presently confined in jail for 180 days for contempt of court, subject to release upon payment of child support owed his former wife.
The former wife had sought enforcement of support payments for her four children as dictated by the Final Judgment of Dissolution issued by the Calhoun County Circuit Court of Florida June 7, 1976. Petitioner refused payment, claiming he was relieved of certain monies owed pursuant to a modification of the divorce decree entered by the Domestic Relations Court of Dallas County, Texas, subsequent to his former wife’s attempted enforcement of the decree in Texas, his current domicile, under the Provisions of the Uniform Reciprocal Enforcement of Support Act, Chapter 88, Florida Statutes (1979).
We find the Florida trial court was correct in determining its divorce decree entered June 7, 1976, had not been validly modified by the order of the Texas Court. Section 88.281, Florida Statutes (1979); Hamilton v. Hamilton, 476 S.W.2d 197 (Ky. App.1972). Compare Section 21.43, Texas Statutes (1979). Accordingly, the Petition is DENIED.
MILLS, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.